Citation Nr: 0837077	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for pancreatitis.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1987 to May 
1990; from January 1991 to June 1991; and from May 1994 to 
August 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2008.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran does not have pancreatitis that is related to 
military service.


CONCLUSION OF LAW

The veteran does not have pancreatitis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, remand and subsequent RO actions 
may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2006, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issue 
and the text of the relevant portions of the VA regulations.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and obtained his private 
medical records.  As to whether further action should have 
been undertaken by way of obtaining a medical opinion on the 
question of service connection for pancreatitis, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, the record does not show that 
the veteran suffered an event, injury or disease in service, 
and although the veteran has been diagnosed with 
pancreatitis, the record includes no indication that the 
disease process began while he was in the military, or that 
pancreatitis may be associated with his military service.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.  
The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

The veteran contends that his pancreatitis is a result of his 
service during Operation Desert Storm.  He asserts that his 
pancreatitis was not traumatically induced by a car accident, 
but rather was caused by exposure to a foreign substance or 
environmental hazard while stationed abroad, and that this 
exposure led to his pancreatitis.  He noted that he returned 
home in July 1991 and was admitted to the intensive care unit 
at the Jackson Madison Hospital in October 1991, where he 
underwent surgery for pancreatitis, which he believes 
developed during his time overseas in the military.

Here, the record contains medical evidence diagnosing the 
veteran with a traumatically induced pancreatic pseudocyst 
and pancreatitis.  (See Jackson-Madison County General 
Hospital records dated from October 1991 through January 
1992.)  Hospital records note that when the veteran came into 
the hospital, he stated that he had gone to sleep at the 
wheel of his vehicle and had had an accident.  The medical 
records show that he collapsed shortly after the accident, 
and had been in the hospital since that point.  (See November 
1991 consultation report by J.K., M.D.).  A December 1991 
operation report noted that the veteran was involved in a 
motor vehicle accident over two months earlier, and sustained 
a blunt abdominal trauma, which culminated in severe 
pancreatitis for which he was hospitalized.  A December 1991 
consultation report by R.W., M.D., again noted that the 
veteran was involved in a car accident which caused a 
traumatically induced pancreatic pseudocyst, which followed 
an episode of trauma-induced pancreatitis immediately 
following the accident.

Although the medical evidence includes diagnosis of a current 
disability-pancreatitis, the service medical records (SMRs) 
contain no indication of signs or symptoms related to 
pancreatitis while the veteran was serving on active duty, 
and his June 1991 discharge examination reported a normal 
clinical evaluation for the veteran's abdomen.  Further, 
although the Board acknowledges the veteran's contention that 
he developed his pancreatitis during the Gulf War as a result 
of exposure to environmental toxins, the record does not 
contain any competent medical evidence suggesting a link 
between the veteran's currently diagnosed pancreatitis and 
any in-service incident or disease process, including 
exposure to environmental hazards.

Lastly, the veteran cannot receive presumptive service 
connection under 38 C.F.R. § 3.317 (2007) which pertains to 
compensation for Gulf War veterans for certain disabilities 
due to an undiagnosed illness, because the veteran has been 
specifically diagnosed with pancreatitis.  To elaborate, a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability may be service connected 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
See also Extension of the Presumptive Period for Compensation 
for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 
18, 2006).  In this case, the veteran's disability is 
attributed to a known clinical diagnosis (pancreatitis) and 
therefore does not meet the requirement of a "qualifying 
chronic disability" for the purposes of this regulation.  (A 
"qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of 
the following): (1) an undiagnosed illness; (2) medically 
unexplained chronic multi-symptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multi-symptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection. 38 C.F.R. § 
3.317(a)(2)(i) (2007).)

The veteran nevertheless contends that his current 
pancreatitis originated during his period of active military 
service.  While the veteran is competent as a layperson to 
describe the symptoms he experiences, he is not competent to 
provide a medical opinion as to their etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1)).  
Consequently, the veteran's own assertions as to the etiology 
of his current disability have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  Any 
current pancreatitis is not traceable to an injury incurred 
in or aggravated during active military service.  It's onset 
is clearly shown to be during other than active military 
service.  


ORDER

Entitlement to service connection for pancreatitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


